Citation Nr: 1230464	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder ("PTSD") for the period prior to April 20, 2012, and a disability evaluation in excess of 50 percent from April 20, 2012 forward.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for coronary artery disease.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for a gastrointestinal disorder, diagnosed as gastroesophageal reflux disease ("GERD"), to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

These matters come before the Board on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia.  In an October 2008 rating decision, the RO denied service connection for fibromyalgia and GERD.  In a September 2009 rating decision, the RO granted service connection for PTSD, assigning a 30 percent disability evaluation effective 3/24/05.  Thereafter, in a June 2012 rating decision, the RO assigned a 50 percent disability evaluation, effective April 20, 2012.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  In a March 2012 rating decision, the RO granted service connection for coronary artery disease, assigning a disability evaluation of 10 percent, effective August 24, 2005. 

The issue of an initial disability evaluation in excess of 10 percent for coronary artery disease and service connection for a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to April 20, 2012, the Veteran's PTSD was  manifested by

symptoms no greater than depressed mood, anxiety, anger and irritability, chronic sleep impairment, panic attacks (weekly or less often), exaggerated startle response, mild memory loss and  passive suicidal ideation.

2.  For the period April 20, 2012 forward, the Veteran's PTSD has been manifested by symptoms no greater than depressed mood, anxiety, anger and irritability, chronic sleep impairment, panic attacks (weekly or less often), intrusive memories and dreams, mild memory loss, passive suicidal ideation, hypervigilance, flashbacks, nightmares and difficulty in establishing and maintaining effective work and social relationships.

3.  The Veteran is not shown by the probative medical evidence of record to have a current diagnosis of fibromyalgia.


CONCLUSIONS OF LAW

1.  For the period prior to April 20, 2012, the criteria for an initial evaluation in excess of 30 percent disabling for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  For the period April 20, 2012 forward, the criteria for an evaluation in excess of 50 percent disabling for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).

3.  Fibromyalgia was neither incurred in, nor aggravated by, active duty service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the VA Secretary ("Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, service connection for PTSD has already been established, and the current appeal arose from a claim for an increased initial rating.  In letters dated October and December 2005, the Veteran was informed of how to substantiate a claim of entitlement to service connection for PTSD.  The letters advised him of what he should do and what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of a service connection claim.  However, where, as here, service connection has been granted and an initial rating has been assigned, the claim for service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's initial disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Accordingly, as the notice provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case was satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Nonetheless, the Board observes that, following receipt of the Veteran's September 2009 notice of disagreement with the initial rating assigned to his disability, an October 2009 Statement of the Case ("SOC") provided him with the specific rating criteria for a PTSD evaluation in excess of 30 percent.  The SOC also satisfied the requirements of Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim.  

With regard to the Veteran's claim of entitlement to service connection for fibromyalgia, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated February 2008.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  As such, the Board finds that the notification requirements of the VCAA have been satisfied.  

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, as well as VA PTSD and fibromyalgia examination reports dated March 2008 and April 2012, respectively.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

Review of the March 2008 and April 2012 PTSD and April 2012 fibromyalgia examination reports reveal that the VA examiners reviewed the Veteran's complete claims folder, including his service and post-service treatment records, elicited from the Veteran a history of his self-reported symptomatology, reviewed diagnostic test results and provided the results of their comprehensive examinations.  Accordingly, the Board finds that the VA PTSD examinations reports are adequate.  Moreover, as will be discussed in greater detail below, because the April 2012 fibromyalgia examination revealed no evidence of a current diagnosis of the disorder, the Board concludes that the VA examination report is adequate and a nexus opinion is not necessary.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Applicable laws and regulations.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
   
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

Review of the claims folder reveals that the Veteran was first diagnosed with PTSD in February 2005 during an evaluation with a private licensed clinical social worker.  
He reported that he was on his third marriage and strongly believed that PTSD symptoms, such as difficulty trusting others, anger and mood swings were major contributing factors to the dissolution of his previous marriages.  Although the Veteran complained of trouble sleeping, the clinician attributed this to a work-related post-service event.  He also reported anger and rage, avoidance of crowds and fear of venturing out at night, avoidance of intimacy and increased arousal (especially due to low-flying planes or unrecognized sounds at night).  The Axis I diagnosis was PTSD; the assigned GAF score was 45, which the clinician said was warranted based on the fact that the Veteran readily admitted that although he appeared to be a very high-functioning person on a daily basis, much of the time he lived in fear of others learning that he was not as tough as he appeared.  

In August 2005, the Veteran was seen at the Richmond, Virginia, VA Medical Center ("VAMC") for a PTSD intake consultation for complaints of poor sleep, tearfulness and feeling uncomfortable in crowds.  He report, however, that he had actually been experiencing symptoms of PTSD since returning from service in Vietnam.  He said he had been married three times and had been married to his third wife for seven years; he added that he was satisfied with his marriage.  He noted that he had three adult children, but only one with whom he had a good relationship.  He said that he was employed with the North Carolina Department of Corrections (where he had been referred by a physician for enrollment in the PTSD program) and that his employment was stable.  During a mental status evaluation, he appeared appropriately-groomed, restless and cooperative with a depressed and anxious mood.  His speech was relevant with normal thought flow and content.  Judgment was fair by history and insight was poor.  He reported that, although he had suicidal ideations, he had no plan or intent.  The Axis I diagnosis was PTSD; his assigned GAF score was 70, representative of mild symptoms.  
Subsequent records show that the Veteran began PTSD group therapy treatment at the VAMC and was placed on antidepressant medication.  In March 2008, he was afforded a VA compensation and pension examination.   At that time, he reported that he had been married to his wife for 10 years and was pleased with the relationship.  He said he now had a relationship with two of his adult children, as well as a very good friend and a couple of other friends.  He reported being steadily-employed at the North Carolina Department of Corrections for the past 28 years, and his leisure activities included working in the yard, going out to dinner and helping his friend by performing "odds and ends" at his home.  Although he reported that the frequency and severity of his depressive symptoms ranged from mild to moderate, he said he felt that the medication and therapy was helping.  During the mental status evaluation, he was clean, neatly-groomed, appropriately-dressed, cooperative and attentive and fully-oriented.  Speech, thought process and content were unremarkable, although his mood was depressed.  There was no evidence of hallucinations or delusions, and insight and judgment were intact.  The Veteran reported that he experienced chronic sleep difficulties, which had been present ever since returning home from military service.  He also said he had almost- nightly dreams about things and events related to service, as well as occasional panic attacks triggered by hospital sights and smells.  He also reported rage, short-temperedness and passing suicidal thoughts.  Although the examiner found his memory to be normal, the Veteran reported experiencing memory problems (particularly at work) resulting from suppressing his memories of service in Vietnam.   

The Axis I diagnosis was depressive disorder, not otherwise specified ("NOS") and his assigned GAF score was 70, indicative of mild symptomatology.  The examiner noted that there was no evidence of total occupational and social impairment; the symptoms of his mental disorder did not result in deficiencies in most areas; there was no evidence of reduced reliability and productivity due to symptoms; and there was no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to symptomatology.  The examiner did find, however, that the Veteran had signs and symptoms associated with the depressive disorder that were transient or mild, resulting in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  
Subsequent VAMC outpatient treatment records revealed that, in January 2009, the Veteran reported that his depression was still bothersome and, because the prescribed medication was not helping, he had stopped taking it.  In October 2009, he reported that sleep remained poor and he occasionally felt on edge, but said he was doing well in controlling his stress.  In July 2010, he said he still experienced problems with anger and asked to be referred to a mental health specialist.  In May 2011, however, although he said his depression remained problematic, he declined medication or participation in group therapy.  He was nonetheless advised to continue Clonazepam for sleep.  In February 2012, he said that depression remained a major issue, with daily symptoms.  He also said he experienced passive thought of suicide without plan or intent.  

In April 2012, the Veteran was afforded a second VA examination, at which time, he reported experiencing depressed mood, anxiety, occasional panic attacks, chronic sleep impairment, disturbances of mood and motivation, hypervigilance, anger and irritability, feelings of detachment from others, avoidance of stimuli associated with his stressors, recurrent distressing memories and dreams, occasional flashbacks and passive suicidal ideation without plan or intent.  He said he had been in his current marriage for 14 years and described it as good.  He added that, for the past three years, he and his wife had full custody of his wife's 5-year-old granddaughter, a relationship he said he enjoyed, as he referred to the child as his "daughter."  Regarding leisure activities, he reported that he had few friends, as some of his veteran buddies were now deceased, but said he enjoyed working in the yard and taking care of his granddaughter.  He said he was still working for the North Carolina Department of Corrections, where he had been employed for 32 years, but added that he had recently started working only three days per week due to increased irritability and stress.  Although he denied any physical aggression on the job, he admitted to having some verbal altercations.  Nonetheless, he denied any problems with his overall work performance as a result of his PTSD symptoms.  During the mental status evaluation, the Veteran was alert and cooperative, demonstrated good grooming and hygiene, made appropriate eye contact and was able to effectively communicate with the examiner.  When speaking about sensitive issues, such as PTSD symptoms and depression, he became tearful.  He also reported short-term memory and concentration difficulties, but said he had no problems performing the activities of daily living.  The Axis I diagnosis was PTSD; the assigned GAF score was 60, indicative of moderate symptoms.  

A.  Entitlement to an initial disability evaluation in excess of 30 percent for PTSD for the period prior to April 20, 2012, and an evaluation in excess of 50 percent for PTSD from April 20, 2012 forward.

Based on a review of the aforementioned evidence, the Board finds that, for the period prior to April 20, 2012, the criteria for an initial disability rating in excess of 30 percent for PTSD under DC 9411 were not met.  In this regard, the Board again notes that when there is a question as to which of two ratings shall be applied, the higher rating will be assigned only if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Here, the Board finds that the Veteran's PTSD more accurately approximated that of the current 30 percent disability evaluation.  The medical evidence during this period failed to demonstrate a disability picture manifested by symptoms suggestive of a 50 percent rating, such as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  There was also no evidence of symptoms suggestive of a 70 or 100 percent rating during this portion of the period on appeal.  

Moreover, despite an increase in symptomatology (as shown by the Veteran's reports of increased anger, irritability and depression), as well as the assignment of a lower GAF score, the Board finds that, for the period April 20, 2012 forward, the criteria for a disability rating in excess of 50 percent for PTSD were not met.  Rather, the Board finds that the Veteran's PTSD has more closely approximated that of the current 50 percent evaluation.  In this regard, the Board notes that the medical evidence during this period has failed to demonstrate a disability picture manifested by symptoms suggestive of a 70 percent rating, manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

In this respect, the Board observes that, although the Veteran expressed experiencing feelings of anger and irritability, there is no evidence that he actually acted upon such feelings with violent behavior.  In addition, while the Veteran reported engaging in verbal altercations at work, the fact that he has been able to remained employed with the same agency for nearly 30 years clearly demonstrates the ability to adapt to stressful work situations.  Finally, the Board notes that, although the Veteran reported having few friends and has some difficulty in establishing and maintaining effective work and social relationships, he clearly has the ability to do so.  According to his own reports, the Veteran has at least one very good friend, a few other friends, has a good relationship with his wife, to whom he has been married for over 14 years, is close with at least one adult child and has a loving relationship with his granddaughter, who he is raising.  

Finally, the Board finds that the Veteran has not been shown at anytime during the pendency of this appeal to have total occupational and social impairment due to his PTSD, and does not warrant a 100 percent rating.  As noted, he has not been shown to experience persistent delusions or hallucinations, grossly inappropriate behavior or to be in persistent danger of hurting himself or others.  There is no evidence of an intermittent inability to perform activities of daily living, or of disorientation to time or place.  He has not manifested memory loss so severe as to result in the loss of names of close relatives, his own occupation or his own name.  While cognitive difficulties have been noted, his thoughts have repeatedly been found to be organized during outpatient and VA examinations.

In summary, and for these reasons, the Board finds that, for the period prior to April 20, 2012, the criteria for an initial disability rating in excess of 30 percent for PTSD were not met, and for the period April 20, 2012 forward, the criteria for a disability rating in excess of 50 percent for PTSD were not met.
  
In closing, the Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level.  

The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms."  Here, the record does not show that the Veteran has required any hospitalization or inpatient treatment for his PTSD depression during the course of this appeal.  Thus, the Board finds that, throughout the pendency of the appeal, the requirements for referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  

 The Board concludes that the preponderance of the evidence is against the Veteran's claim.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

B.  Entitlement to service connection for fibromyalgia.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran seeks service connection for fibromyalgia, which he characterizes as muscle aches.  In this regard, the Board observes that service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by certain specific symptoms.  38 U.S.C.A. §§ 1117, 1118 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.317 (2011).  Here, however, because the Veteran did not serve in the Persian Gulf War, service connection under these provisions is not applicable.  The question, therefore, is whether the Veteran currently has fibromyalgia as a result of active duty service.

Review of the Veteran's service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of fibromyalgia.  There is also no indication that he complained of experiencing chronic pain during service.
Review of post-service treatment reports shows no evidence that the Veteran has ever been diagnosed with fibromyalgia, although, he has reported experiencing chronic pain at various points throughout the body, including the legs, back and feet.

In April 2012, the Veteran was afforded a VA fibromyalgia compensation and pension examination.  At that time, the examiner noted that the Veteran did not then have, and had not previously had, a diagnosis of fibromyalgia.  In fact, when questioned, the Veteran admitted that he was not even sure what fibromyalgia was.  Nonetheless, his reported symptoms included chronic pain, including constant pain in the knees, legs and bottoms of his feet.  He also complained of constant head pain.  The examiner noted that, although he was taking hydrocodone/acetaminophen twice daily for pain, as well as over-the-counter naproxen, he was negative for 18 out of 18 tender points on examination.  Upon examination, the VA examiner found that the Veteran had no objective findings, signs or symptoms attributable to fibromyalgia.  Rather, she found that his tenderness of the bilateral knees was due to known osteoarthritis.  There was also a chronic deformity of the left foot with missing second and third toes and severe hallux valgus of the great toe caused by a traumatic amputation from a lawnmower accident.  The spine was non-tender and strength was 5 out of 5 throughout the bilateral upper extremities.  Based on a review of the complete evidence of record and the VA examination, the examiner concluded that there were no objective findings that would support a diagnosis of fibromyalgia.  Instead, she opined that his complaints of pain were better explained by his known diagnoses of lumbar spinal stenosis and thoracic/lumbar degenerative joint disease, bilateral knee osteoarthritis, and left foot degenerative joint disease status-post remote history of trauma with toe amputations.  

Based on a review of the complete claims folder, and for the aforementioned reasons, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claim of entitlement to service connection for fibromyalgia.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of fibromyalgia, or has ever been diagnosed with the disorder during the course of this appeal.   Moreover, as noted above, there is no medical evidence to show that he complained of, or was diagnosed with any symptoms of the disorder during service.

The Board also notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the evidence demonstrates that the Veteran did not seek VA benefits for fibromyalgia until 2007, some 36 years after active military service.  The amount of time that passed following service without any documented complaint or diagnosis of the claimed disorder is evidence that weighs against the Veteran's claim.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions that he has fibromyalgia.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that fibromyalgia and its associated symptoms is a condition that the Veteran, as a layperson, is competent to describe.  As such, his assertions are entitlement to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking aches and pains suffered many years after service to a complex disorder, such as fibromyalgia.  See Jandreau v. Nicholson, supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence.  

Accordingly, the Board concludes that the competent evidence of record does not support the Veteran's claim of entitlement to service connection for fibromyalgia.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

For the period prior to April 20, 2012, an initial evaluation in excess of 30 percent for PTSD is denied.

For the period April 20, 2012 forward, an evaluation in excess of 50 percent for PTSD is denied.






REMAND

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease.

The Veteran contends his service-connected coronary artery disease is of greater severity than the current 10 percent evaluation contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of the claim.

In this regard, the Board notes that, under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Because the Board may not rely on its own unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed medical opinion in order to adjudicate a claim.  In this case, as it appears that the Veteran has never been afforded a VA heart examination and the current disability rating was based solely on outpatient treatment records, the Board concludes that a remand is necessary to evaluate the current state of the Veteran's disability.  

In addition, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while the claim is on REMAND status, an attempt to obtain the most recent VA treatment records pertaining to the Veteran's coronary artery disease must be undertaken.

Entitlement to service connection for a gastrointestinal disorder, to include GERD.

Under the VCAA, VA's duty to assist includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.

In this case, the Board notes that, although the Veteran's claim was consistently adjudicated by the RO as one of entitlement to service connection both on a direct and secondary basis, the instructions for the April 2012 VA examination requested only that the examiner provide an opinion regarding secondary service connection (i.e., whether the Veteran's gastrointestinal disorder was caused by an already-service-connected disability).  The RO failed to request that the examiner provide a nexus opinion regarding whether a gastrointestinal disorder was caused or aggravated by active duty service.  As such, the Board finds a remand for a nexus opinion is necessary.

In addition, because the most recent treatment reports of record concerning the Veteran's gastrointestinal disorder are dated June 2011, while the claim is on REMAND status, an attempt to obtain the most recent VA treatment records must be undertaken.

Accordingly, the case is REMANDED for the following action:
1.  Please do not remove any tabs marking evidence from the claims folder.

2.  Obtain all available VA treatment records since June 2011 for the Veteran's coronary artery disease and GERD.  All records obtained should be associated with the claims folder.  Any negative response must also be associated with the claims folder.

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature and current severity of his service-connected coronary artery disease.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  The clinician should also discuss how the Veteran's disability impacts his daily activities of living, and whether the Veteran has any complications resulting from his cardiac condition and whether and to what extent they affect his activity level.  Any other complications resulting from his cardiac condition should also be noted.

4.  Thereafter, the Veteran's complete claims folder should be returned to the VA examiner who performed the April 2012 gastrointestinal disorder examination (if  at all feasible).  The examiner should be asked to review the April 2012 examination report, as well as the Veteran's service treatment records, and provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current GERD began during service or is otherwise related to some incidence of service.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a medically-sound rationale for such conclusion.

5.  If the clinician who performed the April 2012 VA examination is unavailable, the RO/AMC should schedule the Veteran for a new examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of his current GERD.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder, along with a copy of this REMAND, must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's symptomatology, both during and after active duty service, and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered in his or her report.  
The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that GERD or any gastrointestinal disorder diagnosed during the course of this appeal began during service or is related to some incidence of service.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

6.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


